COLEMAN, J.
Appellant as complainant filed the present bill for the purpose of enjoining the respondent, the Montgomery Light Company, from removing its gas meter from the premises of complainant, and to enjoin the respondent “from refusing to furnish your orator gas.” Complainant’s rights are very clearly set forth in the bill and grow out of an agreement entered into in the year 1852 between the City of Montgomery and the John Jeffrey Company, by the terms of which the exclusive right and privilege of manufacturing and supplying gas for a period of fifty years for. the city, of Montgomery and its inhabitants was granted to the John Jeffrey Company, the said company agreeing on its part, “at all' times to supply the inhabitants of the City of Montgomery, for private use, with a sufficient quantity of gas of the most approved quality.” The Montgomery Light Company has succeeded to all the privileges and assumed all the obligations of the John Jeffrey Company, and the bill makes the further averment, “that it is the duty of the respondent under its charter to supply all applicants with gas and electric lights, one or both, at the option of the consumer.” There is nothing in the agreement by which the Light Company may compel the inhabitants of the city or any on,e of them to use its gas and electric lights. Stript of the statement of facts necessary to present the complainant’s case in an intelligible form, the one question raised is, whether the assumption to supply the inhabitants of the city of Montgomery with gas, imposes the legal duty on the company to furnish gas meters and keep on hand a sufficient quantity of gas, for inhabitants who do not use or consume gas, but who desire to be supplied “with meters and connections with the defendant’s gas pipes so that in case an accident, which is apt to occur, should happen, they could use the gas.”
A statement of the proposition suggests its answer. There can be no difference in principle between the case stated and the one in the bill, in which it is shown that at one time complainant used gas for lights, but at the time of filing of the bill, and previous thereto, complainant used in his building electric lights furnished by a different company, or corporation, and was not a patron of. defendant compaby, and the injunction was to make provision “to use gas” “in *660case an accident should happen to the electric lights in use by orator.”
Plaintiff’s contention is, that although he has made other arrangements with a different company for light, yet it is the duty of respondent to keep on hand gas and electricity with proper meters and connections and electric burners “in case of an accident” to the company which has contracted to supply him, and that too without any corresponding obligation on his part to use the gas of the defendant. We can find no such provision in the contract between the city and respondent, expressed or implied. There is no equality or equity in such a proposition.' It is hardly necessary to cite authorities, but we refer, to the following: Williams v. Mutual Gas Co., 50 Amer. Rep. 266; 52 Mich. 499.
There is no error in the record.
Affirmed.